COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-117-CV
  
  
FRED 
GILANI AND CELINA AREFKIA                                      APPELLANTS
  
V.
   
YE 
OLDE LAND CO., LTD.                                                         APPELLEE
  
  
  
----------
 
FROM 
THE COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION 1 
AND JUDGMENT
------------
        On 
April 1, 2005 and April 19, 2005, we notified appellants, in accordance with 
rule of appellate procedure 42.3(c), that we would dismiss this appeal unless 
the $125 filing fee was paid.  Tex. 
R. App. P. 42.3(c).  Appellants have not paid the $125 filing 
fee.  See Tex. R. App. P. 
5, 12.1(b).
        Because 
appellants have failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellants 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
  
    
                                                                  PER 
CURIAM
  
  
  
PANEL 
D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
  
  
DELIVERED: 
May 12, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).